On leave granted, the defendants appeal in the nature of certiorari from an order of the department of labor and industry denying a reduction in the rate of compensation payments heretofore fixed at $23 per week.
The facts are undisputed. Frederick Rexford sustained a fatal injury arising out of and in the course of his employment by the Trailer Transport Company on June 5, 1944. He left surviving a widow, Virginia Rexford, and two minor children by a previous marriage both under the age of 16 years. Thereafter, an application for a hearing was filed and an award for compensation was ordered paid to the widow and two minor children at the rate of $23 per week in accordance with the provisions of the compensation act.*
The defendant insurance company paid compensation in accordance with the award until May 2, 1946, at which time the dependent Virginia Rexford was married to one Lloyd Gauss. Since said marriage the defendant has continued payment to the remaining dependents at the rate of $21 per week. On August 28, 1946, the department of labor and industry entered an order setting the case for hearing before a deputy commissioner for further determination of the rate of compensation which should be paid to the remaining dependents. As a result of this order a hearing was had on January 28, 1947, and an award was entered dated January 29, 1947, *Page 548 
requiring the defendants to continue payments at the rate of $23 per week. A claim for review was filed with the commission. On June 24, 1947, the commission affirmed the award of the deputy commissioner.
The issue in this case is identical with the issue involved in the case of Webster v. Rotary Electric Steel Company, ante, 526, and decision in that case this day decided is controlling in the case at bar.
The award of the department of labor and industry is reversed and remanded for entry of an award at the rate of $21 per week as of May 2, 1946. No costs are allowed as the construction of a statute is involved.
BUSHNELL, C.J., and BOYLES, REID, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred.
* See 2 Comp. Laws 1929, § 8421, as amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8421, Stat. Ann. 1947 Cum. Supp. § 17.155). — REPORTER.